Citation Nr: 1716378	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service connected post-traumatic stress disorder, diabetes mellitus, and/or  exposure to a herbicide agent.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Combat Infantryman's Badge, the Army Commendation Medal, and the Air Medal Purple Heart.

This matter is before the Board on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issues of service connection for a lower back disorder and hypertension due to Agent Orange exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

It is less likely than not that the Veteran's hypertension is related to his time in service, his service connected post traumatic stress disorder, or his service connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to a service connected disability, have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran with regard to the issue decided below.  The Veteran has been provided with VA examinations pertinent to this issue.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2  (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in April 2015.  The Board is now satisfied that there was substantial compliance with this Remand with regard to the issues decided below.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, a new VA opinion and an addendum were obtained, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in October 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case with regard to this issue.

Service Connection

The Veteran is seeking service connection for hypertension, secondary to service-connected post traumatic stress disorder (PTSD) and diabetes mellitus (diabetes).  Specifically, he seems to feel that his blood pressure has been permanently elevated by his PTSD and/or his diabetes.  The Board is sympathetic to the Veteran's level of pain, and is grateful for his service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2014). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In this case, after reviewing all evidence currently of record, the Board determines that service connection for hypertension is not warranted because the evidence does not show that the Veteran's hypertension is related to or had its onset during his service or within a year after separation, nor is it related to his service connected PTSD or diabetes.

First, the Veteran's service treatment records show no treatment for or symptoms of hypertension in service or at his separation exam in February 1970, or within the presumptive one-year period after separation.  The Veteran's earliest mention of a hypertension diagnosis is a December 2009 progress note.  During the thirty-nine year gap between the Veteran's separation and his diagnosis, the Veteran sought no treatment for hypertension.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology.  While the Veteran states that his blood pressure has been linked to stress and anxiety, he has never truly asserted that his hypertension has existed since service.  Indeed, he admits that he is unsure of the onset of his hypertension.  Therefore, his credibility is not at issue.

Finally, there is no medical nexus between the Veteran's active duty and current symptoms.  As mentioned above, the Veteran was not treated for hypertension during or within a year after service.  Therefore, direct service connection for hypertension is not available.  Further, pursuant to the Board's remand order, a new exam was obtained in June 2015, followed by an addendum in September 2015.  These opinions, obtained from a different practitioner, do not suggest a correlation between the Veteran's symptoms and his service.  

The medical examiner found that the Veteran's hypertension cannot be connected to his service connected diabetes.  The Veteran's hypertension was diagnosed in 2009, while his diabetes was diagnosed in 2012.  Given that the diabetes was diagnosed three years after the Veteran's diagnosis of hypertension, it is unlikely that it was the cause of the Veteran's hypertension.  While the onset of diabetes could have occurred more than three years before it was diagnosed, it is unlikely.  Because the time between onset and diagnosis is important to service connection, it can be inferred that a competent VA examiner took this into account.  The VA examiner also stated that objectively, there is no medical evidence to support aggravation of hypertension by diabetes.  Thus, the Veteran cannot claim service connection on that basis either.

Similarly, the medical examiner also found that the Veteran's hypertension cannot be connected to his service connected PTSD.  Specifically, the opinion states that although mental stress can temporarily elevate blood pressure, there is no evidence that PTSD permanently elevates blood pressure.  The examiner also stated that thereis no evidence to support aggravation of hypertension by PTSD. 

The Board finds that this examination was adequate for evaluation purposes.  The examiner took the Veteran's current blood pressure readings, reviewed the claims file, and there is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any material fact.  Additionally, the Veteran has submitted no clinical evidence to rebut the VA medical examiner's opinion.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran implying that his high blood pressure is connected to his service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of cardiovascular disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, any implication that the Veteran's hypertension is due to his service connected PTSD or his service connected diabetes is found to lack competency.

Unfortunately, because the Veteran's hypertension did not occur in service or within a year of separation, and is not related to his service, service connection for hypertension must be denied.

ORDER

Entitlement to service connection for hypertension, to include as secondary to a service connected disability, is denied.


REMAND

Unfortunately, the issues of service connection for hypertension, to include as due to herbicide agent exposure, as well as service connection for a lower back disorder, must be remanded.

First, regarding his hypertension as due to Agent Orange exposure, the Veteran's last VA examination for this disability was in September 2015.  This addendum opinion merely states that "[t]he Veteran's Hypertension is not caused by his exposure to Agent Orange during military service. RATIONALE: Hypertension is not a presumptive Agent Orange condition."  

VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  However, the September 2015 opinion is inadequate because it does not address either way whether Agent Orange exposure directly and actually caused the Veteran's hypertension.  While the examiner is correct that hypertension is not a presumptive Agent Orange condition mentioned in 38 C.F.R. § 3.309(e), the medical examiner should only opine as to whether the Veteran's hypertension is medically related to Agent Orange. 
 
Second, regarding his lower back disorder, VA gave the Veteran an examination but the examination did not comment on the etiology of the Veteran's lower back disorder because it was felt that the Veteran did not have a current disability.  

VA's duty to assist requires VA to provide an adequate examination if there is any indication that the Veteran's disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran indicated "yes" in his service treatment records to "back trouble of any kind" and reported having carried a pack for one year that weighed almost as much as he did.  Further, an MRI in 1998 showed foraminal stenosis caused by degenerative changes.  In addition, a 2012 progress note mentions that on examination, the Veteran presented with spinal dyskinesia and spasms and degeneration of the mid and lower cervical spine, resulting in diagnoses of degenerative disc disease, lumbago, and paresthesia.  Thus, it seems that there is an indication of a current disability that may be associated with the Veteran's service.

The April 2015 remand directed the RO to refer the Veteran's claims file to an appropriate medical professional who has not yet examined the Veteran for a supplemental medical opinion regarding the etiology of the Veterans low back disability.  Neither the June 2015 opinion nor the September 2015 addendum address whether the low back disability was caused by events in service.  Rather, they opine that there is no current low back disorder, which is difficult to reconcile with the Veteran's 2012 diagnoses.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in St. Petersburg, Florida since September 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his hypertension.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to 
whether the Veteran's hypertension at least as likely as not began in or is otherwise related to military service, to include his conceded herbicide exposure therein.  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his lower back disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lower back disorder had its onset in, or is otherwise etiologically related to, his presumed exposure to Agent Orange in service.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner determines that there is no current disability, the examiner must explain how the disability shown in the 1998 MRI and the 2012 progress note resolved.  If the examiner determines that there is a current disability, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current back disorder was caused by events in service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


